United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3495
                                   ___________

Claude Thorn,                           *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Tyson Foods, Inc.,                      *
                                        *    [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: December 30, 2005
                                Filed: January 10, 2006
                                 ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Claude Thorn appeals from the district court’s1 adverse grant of summary
judgment in his action claiming sexual harassment and retaliation for protected
activity. Upon de novo review, see Evers v. Alliant Techsystems, Inc., 241 F.3d 948,
953 (8th Cir. 2001) (standard of review), we affirm.

      Specifically, the actions and comments Thorn complains of were not objectively
“severe or pervasive” enough to alter a term, condition, or privilege of his

      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
employment, see Henthorn v. Capitol Commc’ns, Inc., 359 F.3d 1021, 1026-28 (8th
Cir. 2004) (to establish prima facie case of hostile-environment sexual harassment,
plaintiff must show, inter alia, that conduct was objectively “severe or pervasive”
enough to alter term, condition, or privilege of employment); and Thorn’s retaliation
claims fail because he did not suffer an adverse employment action as a result of his
complaints, see Gilooly v. Mo. Dep’t of Health & Senior Servs., 421 F.3d 734, 739
(8th Cir. 2005) (to establish Title VII retaliation claim, plaintiff must show, inter alia,
an adverse employment action was taken following complaint); Grey v. City of Oak
Grove, 396 F.3d 1031, 1034 (8th Cir. 2005) (same for Fair Labor Standards Act).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-